DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7 – 13, and 15 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponulak et al (US 2013/0325776).
As to claim 1, Ponulak et al teaches a system, comprising:
at least one processor (paragraph [0040]...digital processor) to:
receive one or more parameters (paragraph [0010]...the model comprises a vector of inputs x=[x.sub.1, x.sub.2 . . . , x.sub.n].sup.T, a vector of weights w=[w.sub.1, . . . w.sub.n] (weights define the strength of the respective signals)) to be used in conjunction with one or more linear equations (paragraph [0009]...a mathematical function which determines the activation of the neuron’s output y. the activation function may have various forms. In the simplest neuron models, the activation function is a linear function and the neuron output); and
generate (paragraph [0024]... Pulse groups 124, 126 of the pulse train 120 cause the node state (excitability) to reach the firing threshold and result in the generation of output pulses 132, 134, respectively) one or more portions of a neural network (paragraph [0025]...spiking neural network) based, at least in part, on whether the one or more parameters is to cause the one or more portions of the neural network to produce a valid result (paragraph [0022]... super-threshold stimuli cause a neuron to generate output signals (action potentials, spikes) that can further be propagated to other neurons).

As to claim 2, Ponulak et al teaches the system, wherein the one or more linear equations (paragraph [0010]...a mathematical function which determines the activation of the neuron’s output y. the activation function may have various forms. In the simplest neuron models, the activation function is a linear function and the neuron output) is generated from a matrix of values (paragraph [0009]...vector of inputs 106 ; vector of weights 104) that includes the one or more parameters (paragraph [0009]...the model comprises a vector of inputs x=[x.sub.1, x.sub.2 . . . , x.sub.n].sup.T, a vector of weights w=[w.sub.1, . . . w.sub.n] (weights define the strength of the respective signals))

As to claim 3, Ponulak et al teaches the system, wherein the matrix is generated based on defined constraints for:
a size of the matrix (paragraph [0009]...the model comprises a vector of inputs 106 x=[x.sub.1, x.sub.2 . . . , x.sub.n].sup.T, a vector of weights 104 w=[w.sub.1, . . . , w.sub.n]), and
a range for one or more of the values (paragraph [0007]...an artificial neuron is a computational model inspired by natural, biological neurons. Biological neurons receive signals through specialized inputs called synapses. When the signals received are strong enough (surpass a certain threshold), the neuron is activated and emits a signal through its output. This signal might be sent to another synapse, and might activate other neurons. Signals transmitted between biological neurons are encoded in sequences of stereotypical short electrical impulses, called action potentials, pulses, or spikes).

paragraph [0009]...vector of inputs 106 ; vector of weights 104) defines a number of anchor nodes for the one or more portions of the neural network (paragraph [0025]...spiking neural network) and connections between the anchor nodes (paragraph [0165]...one implementation of spiking network apparatus for effectuating the focused exploration framework of the disclosure is shown and described in detail. The network 800 may comprise one or more stochastic or deterministic spiking neurons 802, operable according to for example a Spike Response Model, and configured to receive n-dimensional input spiking stream. X(t) via n-input connections 804. In some implementations, the n-dimensional spike stream may correspond to n-input synaptic connections into the neuron. Individual input connections may be characterized by a connection parameter w.sub.ij that is configured to be adjusted during learning. In one or more implementations, the connection parameter may comprise connection efficacy (e.g., weight). The parameter w.sub.ij may also comprise synaptic delays, or probabilities of synaptic transmission)

As to claim 5, Ponulak et al teaches the system, wherein the one or more portions of the neural network (paragraph [0025]...spiking neural network) is generated, using the one or more linear equations (paragraph [0009]...a mathematical function which determines the activation of the neuron’s output y. the activation function may have various forms. In the simplest neuron models, the activation function is a linear function and the neuron output), by:
determining a volume of each anchor node of a plurality of anchor nodes in the one or more portions of the neural network (paragraph [0086]...a connection efficacy (which in general refers to a magnitude and/or probability of influence of pre-synaptic spike to firing of post-synaptic neuron, and may comprise for example a parameter--synaptic weight--by which one or more state variables of a post-synaptic unit are changed), and
paragraph [0090]...the connection parameter comprises connection weight w(t) describing, inter alia, relative importance of the signal associated with the connection to the destination neuron. In other implementations, the parameter comprises a delay, a destination unit ID, etc. Connection adjustment (potentiation/depression) may comprise adjustment of synaptic weights and/or synaptic delays, according to a variety of applicable synaptic rules).

As to claim 7, Ponulak et al teaches the system, wherein the dimensions include a sequence of values with a product equivalent to the volume of the anchor node (paragraph [0165]...the n-dimensional spike stream may correspond to n-input synaptic connections into the neuron. Individual input connections may be characterized by a connection parameter w.sub.ij that is configured to be adjusted during learning. In one or more implementations, the connection parameter may comprise connection efficacy (e.g., weight). The parameter w.sub.ij may also comprise synaptic delays, or probabilities of synaptic transmission).

As to claim 8, Ponulak et al teaches the system, wherein the one or more portions of the neural network is further generated by:
determining a function for each connection of a plurality of connections between the anchor nodes, based on the dimensions of the anchor nodes linked by the connection (paragraph [0086]... [0086] In one or more implementations, the adaptive controller 210 may comprise adaptive spiking neural network (e.g., the network 300 of FIG. 3) configured to implement a structured exploration-aided learning methodology of the disclosure. The network 300 comprises one or more spiking neurons 302 (also referred to as "units") interconnected by one or more connection 314. Neurons 302 and connections 314 may generally be referred to as units as well. Each of the unit-to-unit connections (e.g., 314) is assigned, inter alia, a connection efficacy (which in general refers to a )

As to claim 9, Ponulak et al teaches the system, wherein the function for a respective one of the connections that links first (302_1 of figure 3) and second (302_2 of figure 3) ones of the anchor nodes includes one or more operations that transform the dimensions of the first anchor node to the dimensions of the second anchor node (paragraph [0088]...target signal 304 is provided to the network 300 in order to facilitate, inter alia, training, and to cause the output control signal u(t) 308. The training method objectives comprise adjustment and modification of neural state(s) and/or synaptic parameters of the connections 314 in order to generate the output 308 that is consistent with the given input target signal 304).

Claim 10 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 


Claim 15 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 


Allowable Subject Matter
Claims 6, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.